Citation Nr: 0910196	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-38 538A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether a substantive appeal was timely filed with 
respect to a rating decision issued in June 2002 and a 
statement of the case issued in August 2003.

2.  Entitlement to an effective date earlier than February 
22, 2006, for the grant of service connection for a specific 
phobia.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for inner ear damage.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for osteoarthritis of 
the hands.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral knee 
disability.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1954 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and March 2006 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, and an August 2007 rating 
decision by the RO in San Diego, California.  In the December 
2003 rating action, the Los Angeles RO found that the Veteran 
had not timely perfected an appeal of a June 2002 rating 
decision by failing to timely file a VA Form 9 (Appeal to 
Board of Veterans' Appeals) following the issuance of an 
August 2003 statement of the case.  In the March 2006 rating 
decision, the Los Angeles RO reopened the Veteran's claim for 
service connection for a bilateral knee disability and denied 
the claim on the merits.  The RO also denied the Veteran's 
petition to reopen previously denied claims of service 
connection for inner ear damage and arthritis of the hands, 
finding that no new and material evidence had been submitted.  
In February 2007, jurisdiction over the Veteran's claims file 
was transferred from the Los Angeles RO to the RO in San 
Diego.  The August 2007 rating decision by the San Diego RO 
granted the Veteran's petition to reopen his previously 
denied claim of service connection for a specific phobia and 
awarded the Veteran service connection for the disability 
effective February 22, 2006.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claims for service 
connection for inner ear damage, arthritis of the hands, and 
a bilateral knee disability.  This is so because the issue 
goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate the claims de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the 
Board has characterized the claims for service connection for 
inner ear damage, arthritis of the hands, and a bilateral 
knee disability as claims to reopen.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the San Diego RO in January 2009.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in December 2008, the 
Veteran submitted additional evidence at his January 2009 
hearing before the undersigned Veterans Law Judge.  The Board 
notes, however, that the Veteran waived initial RO 
consideration of this evidence at his January 2009 hearing 
and requested that the Board review the newly submitted 
evidence in the first instance.  There is thus no need for 
the Board to remand for review of this evidence by the RO.  
See 38 C.F.R. § 20.1304 (2008).

The Board notes that the American Legion previously 
represented the Veteran in this appeal.  However, in a June 
2008 letter, the American Legion withdrew as the Veteran's 
representative, and sent a copy of the letter to the Veteran 
notifying him of this cancellation.  As the Veteran has not 
designated a new representative, he is now recognized as 
representing himself.  See 38 C.F.R. § 20.608(a) (2008).


FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service 
connection for a specific phobia, inner ear damage, arthritis 
of the hands, and a bilateral knee disability were denied by 
a decision by the RO dated on June 26, 2002, notice of which 
was sent to the Veteran on July 2, 2002.  

2.  The Veteran filed a timely notice of disagreement, which 
was received by the RO on July 25, 2002.  

3.  The RO issued a statement of the case on August 20, 2003, 
in which the Veteran was notified of his appellate rights, 
specifically that he had a limited time in which to file a 
substantive appeal-60 days from the date the statement of 
the case was issued or the remainder of the one-year period 
that began with the date he was notified of the RO denial, 
whichever was longer.

4.  The Veteran's former representative filed a statement 
requesting the re-activation of the appeal, which the RO 
received on November 13, 2003.

5.  The Veteran did not file a substantive appeal within one 
year of July 2, 2002, the date on which the June 2002 rating 
decision was mailed to him, or within sixty days from August 
20, 2003, the date on which the statement of the case was 
mailed to him.

6.  The Veteran filed a petition to reopen a previously 
denied claim of service connection for a specific phobia that 
was received by VA on November 13, 2003.

7.  Evidence associated with the claims file since the RO's 
June 2002 decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
inner ear damage.

8.  Evidence associated with the claims file since the RO's 
June 2002 decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
arthritis of the hands. 

9.  Evidence associated with the claims file since the RO's 
June 2002 decision relates to an unestablished fact necessary 
to substantiate the claim of service connection for a 
bilateral knee disability, and it raises a reasonable 
possibility of substantiating the underlying claim. 

10.  A knee disability was first manifested many years after 
his separation from qualifying service and is unrelated to 
his period of qualifying service or to any aspect thereof.  


CONCLUSIONS OF LAW

1.  The requirements for a timely substantive appeal from the 
June 26, 2002, rating decision have not been met.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2008).

2.  An effective date of November 13, 2003, for the award of 
service connection for a specific phobia is warranted. 38 
U.S.C.A. §§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).

3.  A June 2002 rating decision by the RO that denied the 
Veteran's claims for service connection for inner ear damage, 
arthritis of the hands, and a bilateral knee disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

4.  Evidence relating to the Veteran's claim for service 
connection for inner ear damage received since the RO's June 
2002 decision is not new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156 (2008). 

5.  Evidence relating to the Veteran's claim for service 
connection for arthritis of the hands received since the RO's 
June 2002 decision is not new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2008). 

6.  Since the prior final denial of the Veteran's claim for 
service connection for a bilateral knee disability, new and 
material evidence has been received; hence, the requirements 
to reopen the claim of service connection for a bilateral 
knee disability have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

7.  The Veteran does not have a left or right knee disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through May 2001, December 2005, and June 
2008 notice letters, the Veteran received notice of the 
information and evidence needed to substantiate his claims.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the May 2001, December 2005, and 
June 2008 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  It requested that the Veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned May 2001, 
December 2005, and June 2008 letters.

The Board also notes that while the complete notice required 
by the VCAA was not necessarily provided, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

Regarding the Veteran's petition to reopen his previously 
denied claims for service connection for inner ear damage, 
arthritis of the hands, and a bilateral knee disability, the 
Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the petition to reopen the claims has been 
accomplished.  Specifically, with regard to reopening the 
claims, the RO informed the Veteran of the requirements as 
set forth in 38 C.F.R. § 3.156(a) by a notice letter in 
December 2005.  The notice letter provided the regulatory 
language defining "new and material" evidence.  The 
December 2005 notice letter also notified the Veteran that, 
to be considered material, evidence he supplied must pertain 
to the reason his claims were previously denied.  Further, 
the December 2005 notice letter provided the Veteran specific 
notice of the elements of service connection that were the 
basis for the RO's June 2002 denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records are associated with the 
claims file.  In addition, records of medical care the 
Veteran has received since his separation from service at the 
VA Santa Ana-Bristol Medical Center and from private 
treatment providers have been associated with the claims 
file.  The Veteran was provided with VA medical examinations 
in May 2002 and December 2007; reports of those examinations 
have been associated with the claims file.  Otherwise, the 
Veteran has not alleged that there are any outstanding 
medical records probative of his claims that need to be 
obtained.  

The Board is aware that no VA examination was provided to the 
Veteran in conjunction with his petition to reopen his 
previously denied claim for arthritis of the hands but notes 
that the evidence of record does not call for such 
examination.  See 38 C.F.R. § 3.159(c)(4) (2008).  VA has a 
duty to provide an examination when the record lacks evidence 
to decide the Veteran's claim and there is evidence of:  (1) 
a current disability; (2) an in-service event, injury, or 
disease; and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.  Here, as stated in more detail in the analysis 
section below, the evidence shows that the Veteran currently 
suffers from mild degenerative arthritis of the right distal 
interphalangeal joints and of the right wrist joints.  The 
information and evidence of record, however, does not 
establish that a related event, injury, or disease occurred 
in service.  Additionally, the evidence does not sufficiently 
establish that the Veteran had arthritis of the hands or 
related symptomatology during the applicable presumptive 
period and does not provide a basis for reopening the claim.  
An examination is not required until after a claim is 
reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-86 
(2006) (with no indication that a disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or another service-connected disability, claim may be 
denied where claimant's submissions are insufficient to grant 
benefits or trigger duty to assist).  

In the present case, there is nothing in the record, other 
than the Veteran's claim for benefits and his own statements, 
to indicate that his arthritis of the hands developed during 
qualifying service or during the applicable presumptive 
period.  As the Veteran is not competent to diagnose or 
provide medical nexus evidence, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992), the Veteran has not satisfied all the 
elements of McLendon.  Further, as discussed above, the Board 
notes that VA's duty to assist is not triggered in the 
absence of new and material evidence sufficient to reopen the 
Veteran's claim for service connection for arthritis of the 
hands.  Therefore, VA is not required to provide him with an 
examination in conjunction with the claim.  The Board thus 
concludes that VA has no duty to assist that was unmet.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Timeliness of Appeal

Under the relevant regulations, an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  A 
substantive appeal consists of a properly completed VA Form 9 
or other correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2008).

A veteran may request an extension of the 60-day period for 
filing a substantive appeal for good cause.  The request for 
such an extension should be in writing and must be made prior 
to the expiration of time for filing the substantive appeal.  
38 C.F.R. §§ 20.202, 20.303 (2008).

In this case, the RO denied the Veteran entitlement to 
service connection for a specific phobia in a rating decision 
dated in June 2002.  The Veteran was notified of the decision 
on July 2, 2002.  He filed a notice of disagreement that was 
timely received by the RO in July 2002.  The RO subsequently 
issued a statement of the case on August 20, 2003, in which 
the Veteran was notified of the need to file a substantive 
appeal. 

Specifically, the Veteran was told in the August 20, 2003, 
correspondence accompanying the statement of the case that he 
had 60 days from the date of the statement of the case or the 
remainder of the one-year period from the date he was 
notified of the determination being appealed to file his 
substantive appeal, whichever was later.  As the 60-day 
period following the date of the statement of the case was 
later, the Veteran thus had until October 20, 2003, to file 
an appeal.

On November 13, 2003, the RO recorded a report of contact 
with the Veteran's former representative, in which the 
representative inquired about the status of the Veteran's 
claims and was told that the appeal had been closed as of 
October 31, 2003, due to the Veteran's failure to file a 
timely VA Form 9 (Appeal to Board of Veterans' Appeals).  The 
report of contact further indicates that record of the 
conversation, which was reduced to writing and associated 
with the Veteran's claims file, was treated as a request to 
appeal.  In a letter dated December 4, 2003, the RO informed 
the Veteran that a substantive appeal was not timely filed 
and that the record on his appeal was closed.

In January 2004, the Veteran submitted a notice of 
disagreement as to the issue of the timeliness of the appeal.  
In that statement, the Veteran contended that he had never 
received the statement of the case sent to him by the RO in 
August 2003.  In a November 2005 report of informal 
conference concerning whether the substantive appeal was 
timely filed, the RO acknowledged the Veteran's contention 
that he had not received the August 2003 statement of the 
case, as well as his former representative's statement that 
his office had not received the August 2003 statement of the 
case either.  The Veteran was informed at that informal 
conference that his former representative's November 13, 
2003, communication with the RO would be construed as a 
petition to reopen the previously denied claims of service 
connection.

The Board finds that the Veteran was given proper 
notification of the unfavorable rating decision and the laws 
and regulations in the August 20, 2003, statement of the 
case.  Specifically, the mailing of the statement of the case 
falls under the "presumption of regularity" for business 
documents.  That is, absent clear and convincing evidence to 
the contrary, the official acts of public officials are 
presumed to have discharged their duty.  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307, 310 (1999).  As no such evidence is shown in 
this case, the date of mailing of the statement of the case 
will be presumed to be the same as the date of the cover 
letter on the statement of the case-August 20, 2003.  See 
38 C.F.R. § 20.302 (2008).

It is clear from the record that the Veteran did not file a 
substantive appeal within the 60 days from the date the RO 
mailed the statement of the case; nor did he request an 
extension of time to do.  The Veteran asserts that neither he 
nor his former representative received the statement of the 
case mailed by the RO on August 20, 2003.  However, the Board 
notes that the record indicates that the August 2003 
statement of the case was mailed to the Veteran's address of 
record, as well as to his former representative's address of 
record, and that neither copy of the August 2003 statement of 
the case was returned by the United States Postal Service to 
the RO as undeliverable.  Here, the Board finds the Veteran's 
and his former representative's mere assertion that they did 
not receive the statement of the case is not sufficient to 
rebut the presumption of regularity in the administrative 
process.  Thus, the Board is satisfied that the Veteran was 
properly and promptly provided the August 2003 statement of 
the case.

The law is clear that a substantive appeal must be filed with 
the agency of jurisdiction within the appropriate time frame.  
The Board is bound by the laws and regulations governing the 
appellate process.  See 38 C.F.R. § 7104.  In this case, 
there is no evidence that a substantive appeal was received 
by the originating agency prior to the Veteran's former 
representative's communication with the RO on November 13, 
2003.  38 C.F.R. § 20.302.  Consequently, the June 2002 
rating decision became final when the Veteran did not 
complete his appeal within the prescribed time, and the 
appeal must be denied as a matter of law.  38 C.F.R. 
§ 20.1103; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  Earlier Effective Date

By way of background, the Veteran originally filed a claim of 
service connection for a specific phobia in April 2001.  By a 
June 2002 rating decision, the RO denied service connection 
for specific phobia.  The Veteran was notified of the denial 
in July 2002 but, as discussed above, did not timely appeal 
the decision.  Thus, the RO's June 2002 decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2008). 

Because the June 2002 RO decision is final, the claim by 
which the Veteran was granted service connection for a 
specific phobia, and which led to this appeal, was a claim to 
reopen a previously denied claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claim is reopened, the effective date cannot be earlier than 
the date of the claim to reopen.  Juarez v. Peake, 21 Vet. 
App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 
F.3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 
340 (1995)).

Here, on November 13, 2003, the Veteran's former 
representative communicated the Veteran's intent to reopen 
the claim of service connection for a specific phobia.  The 
RO accepted this communication as a petition to reopen the 
previously denied claim.  The RO denied the claim in March 
2006, and the Veteran appealed.  In an August 2007 rating 
decision, the RO re-adjudicated the Veteran's claim, finding 
that the Veteran's petition to reopen the claim of service 
connection for specific phobia should be granted as a result 
of the submission of new and material evidence.  After 
deciding that the claim was reopened, the RO granted the 
claim on its merits, granting the Veteran service connection, 
effective February 22, 2006, the date on which the Veteran's 
treating VA psychiatrist issued an opinion linking the 
Veteran's diagnosed specific phobia with his service.

In January 2008, the Veteran appealed the effective date of 
the award of service connection, seeking an earlier effective 
date of November 13, 2003-the day on which he filed the 
application to reopen.  In a statement of the case dated in 
September 2008, the RO explained its position that the 
Veteran's entitlement to service connection had arisen no 
earlier than February 22, 2006, the date on which he was 
first diagnosed with specific phobia by his treating VA 
psychiatrist.  In the February 2006 report, the Veteran's VA 
psychiatrist further indicated that the Veteran had suffered 
from specific phobia since an incident in service in which he 
fell from a roof and was injured.

In connection with his claim, the Veteran contended that he 
had specific phobia that was the result of a fall from a roof 
he sustained during active military service.  Report of the 
Veteran's February 22, 2006, visit to his treating VA 
psychiatrist constituted the first competent medical nexus 
evidence that linked the Veteran's specific phobia to an in-
service event.  Thus, the necessary elements of a service 
connection claim were first met at that time.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
At that point, the record contained medical evidence of a 
current disability; medical evidence of an in-service event; 
and medical evidence of a nexus between the in-service event 
and the present disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Although the date of the VA psychiatrist's diagnosis and 
medical opinion represented the earliest date that the 
Veteran proved his claim, that date is not synonymous with 
the date entitlement arose.  The Court has held that, at 
least as applied to original claims for benefits, the date 
the evidence is submitted or received is irrelevant when 
considering the effective date of an award, even in 
connection with a claim that is pending for many years.  
McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  Here, the 
Veteran's treating VA psychiatrist concluded that the 
Veteran's specific phobia had its onset during military 
service.  By saying so, the psychiatrist is in fact stating 
that the Veteran's specific phobia has always been related to 
military service.  In that sense, entitlement had arisen, but 
the evidence did not substantiate his claim until the date of 
the examination.  When the medical nexus element is the only 
element remaining to be substantiated, the date entitlement 
arose with respect to service connection claims cannot be 
solely dependent on the date of an examination or opinion.  
To find otherwise would result in the assignment of effective 
dates, in some instances, based on when the Veteran could be 
scheduled for an examination and not on the facts found or 
the date entitlement arose.  Such results would not be in 
accordance with 38 U.S.C.A. § 5110 or 38 C.F.R. § 
3.400(b)(2)(i).

Even though the date entitlement arose may have preceded the 
date when the Veteran filed a claim, the regulations still 
provide that the effective date of a claim to reopen is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  As noted above, the Court has held that when a 
claim is reopened, the effective date cannot be earlier than 
the date of the claim to reopen.  Juarez, 21 Vet. App. at 
539-40.  Here, the Veteran's petition to reopen the claim of 
service connection for specific phobia was received by the RO 
on November 13, 2003.  Because the February 2006 VA 
psychiatrist established that the Veteran's specific phobia 
had its onset during military service, the date of receipt of 
claim was later than the date entitlement arose.  As a 
result, an effective date earlier than February 22, 2006, is 
warranted.  The appropriate effective date for the award of 
service connection for specific phobia is thus November 13, 
2003, the date the Veteran's petition to reopen was received 
by VA.

C.  Petition to Reopen Previously Denied Service Connection 
Claims

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions, which relate to 
receipt of additional service department records, affects the 
Veteran's pending claims.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the Veteran's inner ear, bilateral hand, and 
bilateral knee claims was the June 2002 rating decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The Veteran asserts that he has inner ear damage, arthritis 
of the bilateral hands, and a bilateral knee disability that 
are related to his active military service.  Specifically, 
the Veteran contends that he injured his hands and knees when 
he fell from a roof while on active duty.  He further 
contends that his in-service fall caused damage to his inner 
ear, affecting his balance and causing dizziness.  As a 
result, the Veteran contends that service connection is 
warranted.  

The Veteran's claims for service connection for inner ear 
damage, arthritis of the bilateral hands, and a bilateral 
knee disability were first considered and denied by the RO in 
a June 2002 rating decision.  The Veteran did not perfect an 
appeal of that decision, which consequently became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  In November 2003, the Veteran sought to reopen the 
previously denied claims of service connection for inner ear 
damage, arthritis of the hands, and a bilateral knee 
disability.

Evidence added to the record since the June 2002 rating 
decision includes records from the Veteran's ongoing 
treatment at the VA Santa Ana-Bristol Medical Center (VAMC) 
as well as report of December 2007 VA examinations.  The 
Veteran has also submitted written argument in support of the 
claims and has testified before the undersigned Veterans Law 
Judge.  In addition to the above, evidence added to the 
record since the denial of service connection for a bilateral 
knee disability includes a January 2006 letter from the 
Veteran's private treating VA orthopedist concerning the 
etiology of the Veteran's currently diagnosed bilateral knee 
degenerative joint disease.

Review of the newly submitted evidence reflects that the 
Veteran was given a VA examination in December 2007 pursuant 
to his inner ear complaints.  Report of that examination 
reflects the Veteran's report of having fallen during active 
duty and hit his head.  He first reported having trouble with 
blurred vision and vertigo in 1999, at which time he was 
reportedly told that the problems were due to "an injury 
from a fall years earl[ier]."  He reported performing 
exercises daily to combat dizziness.  The examiner noted that 
the Veteran had been diagnosed with inner ear damage less 
than 10 years prior to the December 2007 examination but had 
experienced no trouble with dizziness or loss of balance 
prior to that diagnosis.  The examiner diagnosed the Veteran 
with unilateral vestibulopathy and opined that the disability 
was less likely than not related to the Veteran's in-service 
injury.

Review of the evidence further reflects that the Veteran was 
treated at the Santa Ana-Bristol VAMC for pain in his right 
wrist in January 2003.  At that time, a notation on the 
treatment record indicates that the Veteran reported pain, 
redness, and decreased range of motion and speculated that 
the discomfort was due to gout in the wrist.  He was 
diagnosed at the time with rule-out diagnoses of acute 
arthritis  and acute cellulitis.  Radiological examination 
revealed mild degenerative osteoarthrosis of the distal right 
interphalangeal joints and right wrist joints.  VAMC 
treatment records reflect that the Veteran has not received 
treatment for any problems with his hands since that date.  

The Veteran also testified before the undersigned Veterans 
Law Judge at a hearing at the RO in January 2009.  At that 
hearing, the Veteran contended that his current inner ear 
damage, hand disability, and bilateral knee disability have 
their genesis in the fall he suffered during active duty.  

After a review of the evidence mentioned above, the Board 
finds that new and material evidence relating to the 
Veteran's claims of service connection for inner ear damage 
and arthritis of the hands has not been presented or secured, 
and the claims of service connection for inner ear damage and 
arthritis of the hands may not be reopened.  The evidence is 
new in the sense that the VAMC treatment records and the VA 
medical examination were not previously before agency 
decision makers.  However, this evidence is not material for 
purposes of reopening the claims.  Essentially, the new 
evidence fails to show an etiological link between the 
Veteran's time in service and his current inner ear damage or 
arthritis of the hands.  In that connection, the Board 
acknowledges that the Veteran was provided a VA examination 
concerning his inner ear complaints in December 2007.  The 
Board finds compelling, however, the fact that the Veteran's 
December 2007 VA examiner concluded that it was not likely 
that the Veteran's current balance problems or inner ear 
damage were related to his in-service fall and subsequent 
injury.  The Board further acknowledges that the Veteran's 
VAMC treatment records reflect his January 2003 treatment for 
right wrist pain and diagnosis of mild degenerative 
osteoarthrosis involving the right distal interphalangeal 
joints and right wrist joints.  However, the Board notes, as 
discussed above, that record of the Veteran's January 2003 
treatment of right wrist pain and diagnosis of osteoarthrosis 
in the right fingers and wrist is silent as to the etiology 
of the disability.

The Board thus concludes that the evidence associated with 
the file subsequent to the June 2002 rating decision is not 
material because it fails to offer a medical opinion 
addressing any possible etiological link between the 
Veteran's current inner ear damage or arthritis of the hands 
and his service.  In sum, the evidence received since the 
June 2002 RO decision is not material to the Veteran's claims 
of service connection for inner ear damage and arthritis of 
the hands.  As noted in 38 C.F.R. § 3.156(a), new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  In this 
case, although the Board concedes that the Veteran is 
currently diagnosed with an inner ear disability as well as 
with degenerative arthrosis of the right finger and wrist 
joints, the evidence submitted since the prior final denial 
of the Veteran's claims does not provide any medical evidence 
addressing an etiological link between his current inner ear 
damage or arthritis of the hands and his time in service.  
Thus, none of the evidence raises a reasonable possibility of 
substantiating the Veteran's claim of service connection for 
inner ear damage or arthritis of the hands.

The Board has also considered the assertions and testimony of 
the Veteran in support of his claims, but emphasizes that he 
is not shown to be other than a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter.  As such, he is not competent to 
provide probative evidence on a medical matter-to include 
the etiology of any specific disability.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  Therefore, where, as 
here, resolution of an issue on appeal turns on a medical 
matter, unsupported lay statements, even if such statements 
are new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that new 
and material evidence relating to the Veteran's claims of 
service connection for inner ear damage and arthritis of the 
hands has not been received; hence, the requirements to 
reopen the claims of service connection for inner ear damage 
and arthritis of the hands have not been met, and the appeal 
must be denied.  As new and material evidence to reopen these 
finally disallowed claims has not been received, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Turning to the knee issue, the Board finds that new and 
material evidence relating to the Veteran's claim of service 
connection for a bilateral knee disability has been 
presented, and the claim of service connection for a 
bilateral knee disability is thus reopened.  In particular, 
the Board looks to a January 2006 letter from the Veteran's 
private orthopedist, which reflects the orthopedist's 
diagnosis of bilateral knee degenerative joint disease.  In 
the letter, the orthopedist also states his opinion that the 
Veteran's in-service fall from a roof "has likely resulted 
in some level of degenerative change in both knees."  

The Board finds that the new evidence, in the form of the 
January 2006 letter from the Veteran's private orthopedist, 
is significant because it provides a medical opinion on the 
issue of whether the Veteran's time in service was related to 
his subsequent knee problems.  Given that the RO denied 
service connection in its June 2002 decision on the basis 
that the Veteran was not found to have complained of or been 
treated for injury to the knees while in service, the Board 
finds that the information concerning both a current 
diagnosis of a knee disability and an etiological link 
between the Veteran's experiences during service and his 
currently diagnosed bilateral knee osteoarthritis constitutes 
new and material evidence relating to the Veteran's claim of 
service connection.  It is new because the evidence was not 
previously before VA decision makers.  It is also material 
because it offers a medical opinion as to an etiological link 
between the Veteran's claimed experiences in service and his 
current bilateral knee disorder.  Thus, the evidence relates 
to an unestablished fact necessary to substantiate the claim, 
and the Board finds that it raises a reasonable possibility 
of substantiating the claim.  

As new and material evidence relating to the Veteran's claim 
for service connection for a bilateral knee disability-in 
the form of the January 2006 letter from the Veteran's 
private orthopedist-has been submitted, the Board finds that 
the criteria for reopening the claim for service connection 
for a bilateral knee disability have been met.

D.  Service Connection for a Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, to include arthritis, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2008).  Further, it is not enough that an injury or 
disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b). 

Relevant medical evidence of record consists of the Veteran's 
service treatment records and records of his post-service 
treatment at the Santa Ana-Bristol VAMC.  Relevant evidence 
also includes the Veteran's records of private medical 
treatment and VA examinations provided in May 2002 and 
December 2007.  Although the Board acknowledges that the 
Veteran's service treatment records document his treatment 
for injuries to the head and right hand sustained during an 
in-service fall from a roof, review of the service treatment 
records reflects that they are silent as to any complaints of 
or treatment for problems with his knees, including as a 
result of the in-service fall.  His lower extremities and 
musculoskeletal system were found to be normal on his 
November 1957 separation medical examination.

Post-service VAMC medical records indicate that the Veteran 
underwent total knee arthroplasty of his left knee in 2000 
and of his right knee in 2004.  His preoperative diagnosis 
was advanced osteoarthritis.  He has continued to seek 
treatment for his knee problems at the Santa Ana-Bristol VAMC 
on an ongoing basis since that time.

The veteran was provided with VA examinations in May 2002 and 
December 2007.  Report of the May 2002 examination reflects 
the Veteran's report of having fallen from a roof in service 
and injuring his knees.  He complained of pain, stiffness, 
swelling, and lack of endurance in the knees that rendered 
walking difficult during flare-ups.  The Veteran reported 
having been treated with cortisone shots and arthroscopic 
surgery but requiring total knee arthroplasty to fully treat 
the arthritis.  Physical examination revealed limitation of 
motion in both knees with pain on movement.  The examiner 
diagnosed the Veteran with status post bilateral knee 
injuries with residual pain, and status post left total knee 
replacement.  No etiological assessment was made.

Report of the December 2007 VA examination also reflects the 
Veteran's report of having injured his knees when he fell 
from the roof of a building during service.  He reported that 
he did not initially have any problems with his knees but was 
diagnosed with osteoarthritis in the knees in the 1980s.  He 
reported having received cortisone shots to treat the pain 
and having undergone arthroscopic surgery on both knees 
before finally requiring bilateral total knee arthroplasty.  
He reported significant relief from the arthroplasties but 
noted that he still has some restriction of movement.  
Physical examination revealed normal gait and posture.  The 
examiner found moderate bony hypertrophy and mild swelling in 
both knees, but no instability, heat, redness, effusion, or 
abnormal movement was noted.  The examiner noted some 
limitation of motion in both knees but no pain on motion and 
no ankylosis.  He diagnosed the Veteran with status post 
bilateral knee total joint arthroplasty with residual scar.

The examiner noted that he had reviewed the Veteran's claims 
file and medical records and noted the 30-year gap between 
the in-service fall and the Veteran's first complaints of 
problems with his knees.  The examiner further observed that 
the Veteran's service treatment records, including records of 
his treatment from injuries incurred in the in-service fall, 
are silent as to any injury to or problems with the knees.  
The examiner noted further that, regarding post-traumatic 
arthritis, an initial traumatic injury generally manifests by 
substantial swelling to the injured joint; the swelling is, 
in fact, believed to be the mechanism that leads to the 
development of arthritis in a traumatized joint.  The 
examiner opined that it is unlikely that a joint could be 
traumatized so mildly as not to experience swelling or 
bruising but later develop post-traumatic arthritis.  The 
examiner further noted that osteoarthritis is expected in 
individuals as they age into their 50s and 60s, as the 
Veteran was when he was first diagnosed with osteoarthritis 
of the knees.  He also noted that the Veteran had continued 
to maintain a very active lifestyle, playing sports several 
times each week into his 60s.  Based on the above, the 
examiner concluded that it was less likely than not that the 
Veteran's bilateral knee arthritis, which led to his 
bilateral total knee arthroplasty, was related to his time in 
service, to include the fall from the roof while on active 
duty.

The veteran further submitted a letter written in January 
2006 by his private orthopedist.  In the letter, the 
orthopedist stated that the Veteran was under his care for 
bilateral knee degenerative joint disease.  The orthopedist 
related the Veteran's reported history of having fallen from 
a roof while in service and landed on his lower extremities.  
The orthopedist noted that the Veteran was first diagnosed 
with degenerative changes in the knees in the mid-1990s and 
has since undergone bilateral total knee arthroplasty.  The 
orthopedist further stated that the Veteran's "initial 
traumatic injury to the knees has likely resulted in some 
level of degenerative change in both knees." 

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a knee disability.  
Here, notwithstanding the Veteran's current diagnosis of 
bilateral arthritis of the knees, the weight of the competent 
medical evidence does not support a relationship between the 
Veteran's currently diagnosed disability, or any knee 
disability, and his time in service.  Hence, an essential 
requirement for service connection is not met.

In this case, the medical evidence demonstrates that the 
Veteran did sustain a fall from the roof of a building while 
in service, causing a facial laceration and injury to the 
right fourth finger.  Similarly, the evidence suggests that 
the Veteran does have a current knee disability.  However, as 
to the relationship between the current disability and 
service, the Board finds the December 2007 VA examiner's 
opinion to be the most credible and probative evidence, as 
that examiner explicitly took into consideration not only the 
Veteran's in-service fall, but also the 30-year gap between 
the in-service fall and the first complaints of problems with 
the knees, as well as the Veteran's age, physical state, and 
the nature and course of development of post-traumatic 
arthritis.  The Board notes that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
In that connection, the Board notes that the January 2006 
letter from the Veteran's private orthopedist did not 
consider factors such as the Veteran's advancing age, the 
lack of any complaints of pain, swelling, or other symptom 
relative to the knees at the time of the in-service fall, and 
the 30-year gap between the fall and the Veteran's first 
complaints of problems with his knees.  Because that examiner 
was not as thorough in his review and consideration of the 
evidence, the Board thus concludes that the January 2006 
report is of less evidentiary weight on the question of 
service connection.  The well-reasoned report prepared by the 
Veteran's December 2007 VA examiner is of greater weight.

The Board acknowledges that the Veteran has contended that 
his currently diagnosed osteoarthritis of the knees is 
directly related to a fall he sustained during active duty.  
Although the Board does not doubt the sincerity of the 
Veteran's belief that his disability is related to his 
service, there is no evidence in the Veteran's service 
treatment records to indicate that he was ever treated for or 
diagnosed with knee problems during service.  Further, the 
Veteran is not shown to be other than a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter.  As such, he is not competent to 
provide probative evidence on a medical matter-to include 
the etiology of a specific disability such as osteoarthritis 
of the knees.  See Bostain, 11 Vet. App. at 127.  As such, 
the Veteran's assertions alone cannot provide a basis for a 
grant of service connection.  

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id.  In this case, 
although the Veteran has contended that he suffered a fall 
from a building during service resulting in injury to his 
knees, there is no contemporaneous medical evidence 
demonstrating that the veteran complained of any pain or 
trauma to his knees or was treated for knee injuries at that 
time.  Even assuming that the Veteran was first diagnosed in 
the 1980s with degenerative changes of his knees, before that 
time-some 30 years after his separation from active duty-
there is simply no medical evidence documenting any treatment 
the Veteran received for problems with his knees.

Thus, in this case, when weighing the evidence of record, the 
Board finds the medical opinion of the December 2007 VA 
examiner probative on the question of medical nexus with 
respect to any relationship between the Veteran's current 
knee disability and his active military service.  In so 
finding, the Board reiterates that the December 2007 VA 
examiner's opinion was based on a thorough review of the 
claims file, the Veteran's reported history, and a clinical 
evaluation.  It is also consistent with the remainder of the 
record.  The Veteran's private orthopedist, however, failed 
to consider the entirety of the medical evidence, including 
the Veteran's age, the lack of documentation of any injury to 
the Veteran's knees as a result of the in-service fall, and 
the large gap between the initial fall and the Veteran's 
subsequent diagnosis of osteoarthritis in the knees, in 
rendering his etiological opinion.  As discussed above, this 
failure renders the January 2006 opinion of the Veteran's 
private orthopedist of less weight.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  For all 
the foregoing reasons, the Veteran's claim for service 
connection for a knee disability must be denied.  


ORDER

A substantive appeal with respect to a June 2002 denial of 
entitlement to service connection for specific phobia, inner 
ear damage, arthritis of the hands, and a knee disability was 
not timely filed; the appeal is denied.

Entitlement to an effective date of November 13, 2003, for 
the award of service connection for a specific phobia is 
granted, subject to laws and regulations governing the 
payment of monetary benefits.

As new and material evidence to reopen a claim of entitlement 
to service connection for inner ear damage has not been 
received, the appeal of this issue is denied.

As new and material evidence to reopen a claim of entitlement 
to service connection for arthritis of the hands has not been 
received, the appeal of this issue is denied.

Entitlement to service connection for a left or right knee 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


